Title: To James Madison from Tench Coxe, 28 December 1787
From: Coxe, Tench
To: Madison, James


Dear Sir
Philada. Decemr. 28th. 1787.
I trouble you once more with an Attempt of mine to explain a point connected wth. the new federal constitution. Finding from a conversation with Mr. Wilson & Dr. Rush that an Idea in Mr. R. H Lee’s letter to your Governor concerning the commercial powers of Congress was doing mischief in Virginia I devoted last Sunday to an investigation of it. I take the liberty of enclosing a couple of copies of it, under the signature of an American. I shall take some pains to have it republished to the Southward, and wish it could be inserted in some of the country News papers of New York and New England, or that it might be put into the hands of some proper person in the Connecticut Convention to be made use of, if occasion should appear. I do not think it can answer any good purpose in their Seaports, tho from the decided approbation of the System along the Coast I do not think any thing is to be feared from its consequences among the Merchants there. It is likely you may have some earlier opty. than we for S. Carolina, or Georgia. I have pursued the advice of the proverb that fair Words go the furthest, for as I meant it principally for the gentlemen of Virga. and for Mr. Lee’s friends I think it more likely to have a good effect from treating him with all the Respect they can claim for him. Col. Hamilton will be able to give you an Opinion on its usefulness in the interior parts of the State of new york, and will also be a good Judge of New England.
Our advices from Georgia recd. on Thursday are very agreeable. From them I should not be surprized at an Unanimous adoption there. The political Society of Richmond (whose respectability I know not) have approved of it after a formal discussion by a great Majority. I am very truely dear Sir, yr. mo. respectf. h. Servt
Tench Coxe
